Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/5/2022 has been entered.

Response to Amendment
The amendment filed on 12/5/2022 has been entered and made of record. Claim 1 is amended. Claim 3 is cancelled. Claims 1-2 and 4 are pending.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over MIKAMI et al. (JP 2020077270A) in view of Khan et al. (US 2019/0102941).
As to Claim 1, MIKAMI teaches An animation production system comprising:
a virtual camera that shoots a character placed in a virtual space (MIKAMI discloses “when generating a three-dimensional object (for example, a character)” in [0004]; “In one embodiment of the present invention, a method of generating 3D objects to be placed in a virtual reality space to be displayed on a display of a user device” in [0009]);
a user input detection unit that detects an input of a user from at least one of a head mounted display and a controller which the user mounts (MIKAMI discloses “presenting a plurality of attributes to the user device, receiving a request to select attributes from the user device” in [0009]; “the user terminal 2 is assumed to be a device capable of displaying a virtual reality space, such as a head-mounted display” in [0046]);
a character control unit that controls an action of the character in response to the input (MIKAMI discloses “receiving a request to select attributes from the user device, providing a 3D object associated with the selected attributes, and changing the state of each of the plurality of components that make up the 3D object” in [0009]; “Here, the attribute refers to a property that a character has, and in this embodiment, it is used as means for expressing the world view of the character itself or animation in which the character appears” in [0036]; “The user terminal 2 can enjoy interaction with other user characters through the user characters placed in the virtual reality space, and can also enjoy voice conversations through the built-in microphone and speaker of the head-mounted display. Can” in [0046]).
MIKAMI doesn’t teach movie data captured by virtual camera. The combination of Khan further teaches following limitations:
an effect processing unit that superimposes a prepared image of an effect on a frame of movie data captured by the virtual camera to add an effect processing applied to only a portion of the frame and changes a color parameter of the prepared image to add the effect in accordance with color tone of an object within the portion of the frame, the object disposed in the virtual space to be shot by the virtual camera (MIKAMI discloses “receiving a request to select attributes from the user device, providing a 3D object associated with the selected attributes, and changing the state of each of the plurality of components that make up the 3D object. displaying a plurality of indicators for adjusting a parameter to cause the 3D object to change the state of a component related to the parameter in response to a user instruction to adjust the parameter via the indicator” in [0009]; “By generating an image in which the 3D object of the character is superimposed on a predetermined background image related to animation in which the character appears, a virtual reality space is provided, and the virtual reality space is displayed on the display of the user terminal 2… Here, as shown in FIG. 8B, the display control unit 23 changes the state of each component of the 3D object of the character (for example, face, eyes, nose, mouth, eyebrows, ears, hairstyle, etc.). Handle to display multiple indicators for adjusting parameters…The display control unit 27 can also display an indicator for correcting the color of the texture of the 3D object of the character in the virtual reality space. Here, color correction includes correction of brightness saturation, color tone, sharpness, contrast, and the like.” in [0039]. Khan further discloses “That is, the virtual reality spectator 120 is provided with a view through a head-mounted display (HMD) (or virtual reality headset) that simulates the experience of attending the e-sports event in person and occupying a particular seat 122 (or a specified location) at the venue 100. Broadly speaking, the three-dimensional (3D) location of the virtual reality spectator's seat 122 can be determined, and video feeds from certain ones of the various cameras 116 can be stitched together to provide a virtual reality view of the venue 100 from the perspective of the seat 122 (or the specified location to which the virtual reality spectator is assigned)” in [0043]; “the image of the virtual reality spectator (or their avatar) is formed as an overlay in the view of the display presented to the virtual reality spectator” in [0095]; “to overlay one video image on another video image” in [0148]); and
a display unit that outputs the movie data to which the effect processing is applied, wherein the effect processing unit acquires a texture of the object to be shot within the portion of the frame and performs the effect processing to the portion of the frame according to a color of a pixel included in the acquired texture (MIKAMI discloses “displaying a plurality of indicators for adjusting a parameter to cause the 3D object to change the state of a component related to the parameter in response to a user instruction to adjust the parameter via the indicator” in [0009]; “As the character image information 32, data related to the 3D object of the character displayed in the virtual reality space (for example, character image data, 3D shape data, texture data, animation data, coordinate information, color information, etc.)” in [0032]; “The display control unit 27 can also display an indicator for correcting the color of the texture of the 3D object of the character in the virtual reality space. Here, color correction includes correction of brightness, saturation, color tone, sharpness, contrast, and the like” in [0039]; “The image generation unit 23 performs processing for displaying the 3D object of the character after parameter adjustment in the virtual reality space (S107)” in [0042]. Khan further discloses “At operation 616, when the view provided to the virtual reality spectator includes a display on which the captured video would be rendered in the venue, then the view of the display is modified so as to show the virtual reality spectator or their representative avatar in the seat that is occupied by the virtual reality spectator” in [0095]; “Video Server System 1220 may receive a game command that changes the state of or a point of view within a video game, and provide Clients 1210 with an updated video stream reflecting this change in state with minimal lag time” in [0144]; “The game state may also include properties, images, colors and/or textures of objects” in [0153].) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of MIKAMI with the teaching of Khan so as to provide a live experience to a remote spectator so that the remote spectator can experience the e-sports event as if he/she were present in-person at the venue where the e-sports event occurs (Khan, [0037]).

As to Claim 2, MIKAMI in view of Khan teaches The animation production system according to claim 1, wherein the effect processing unit performs the effect processing according to the color tone of the object disposed in the virtual space that enters the image angle of the camera (MIKAMI discloses “The display control unit 27 can also display an indicator for correcting the color of the texture of the 3D object of the character in the virtual reality space. Here, color correction includes correction of brightness, saturation, color tone, sharpness, contrast, and the like” in [0039]; “As post-effects, color tone correction (color grading) and light emission processing (bloom) effects are applied to the user character or its entire background image” in [0057].)

As to Claim 4, MIKAMI in view of Khan teaches The animation production system according to claim 1, wherein the effect processing unit sets a parameter in relation to the effect processing when the object is disposed in the virtual space (MIKAMI discloses “a method is used in which parameters are provided for parts that constitute an object represented as an image, and the states of the parts are changed by adjusting the parameters” in [0003]; “displaying a plurality of indicators for adjusting a parameter to cause the 3D object to change the state of a component related to the parameter in response to a user instruction to adjust the parameter via the indicator” in [0009]; post-effect parameter in [0058].)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612